Citation Nr: 0434426	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to an increased rating for a right hip 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision, which denied an 
increased rating for the veteran's service-connected right 
hip disability.  

In May 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that the veteran 
has been afforded adequate notice, to ensure that all 
pertinent medical evidence is associated with the claims 
file, and to obtain a contemporary medical opinion as to the 
severity of the right hip disability.  

First, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA redefined the obligations 
of VA with respect to its duties to notify and assist a 
claimant.  For example, the VCAA requires VA to notify the 
claimant and his representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate his claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that, despite a letter to the veteran in November 2001, 
the RO has not properly apprised him of the redefined 
obligations of the VA, as contained in the VCAA, in regard to 
his increased rating claim.  Specifically, it appears that 
the RO has misinformed him as to what the evidence must show 
to establish entitlement to the benefit he seeks.  Thus, on 
remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining 
any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim of entitlement to an 
increased rating for a right hip disability.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, the veteran disagrees with the rating assigned to his 
service-connected right hip disability.  In December 2001 he 
underwent a VA examination in connection with his claim.  He 
has subsequently argued that the examination was inadequate 
and that it was not conducted by an orthopedist.  The Board 
observes that although the examination included passive range 
of motion findings relevant to the right hip, the examination 
report does not adequately address the veteran's pain on use 
or during flare-ups, if any.  DeLuca v. Brown, 8 Vet. App. 
202 (1995)(wherein the Court essentially stated that range of 
motion loss due to pain on use or during flare-ups must be 
considered in rating a disability).  An examination should 
adequately portray -- in terms of the degree of additional 
range of motion loss due to pain on use or during flare-ups 
(see 38 C.F.R. § 4.40) -- the functional loss resulting from 
service-connected disability, as well as consider other 
factors such as weakened movement, excess fatigability, and 
incoordination (as set forth in 38 C.F.R. § 4.45).  See 
DeLuca, supra.  Further, during his hearing in May 2004, the 
veteran testified that his right hip condition was worse than 
it was at the time of his VA examination.  In view of the 
foregoing, the RO should arrange for the veteran to undergo 
another examination.  38 U.S.C.A.§ 5103A(d).  

Third, prior to the examination, the RO should attempt to 
obtain any additional pertinent treatment records indicated 
by the veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible 
for providing to VA and what evidence VA 
will obtain on his behalf; requesting him 
to submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claim of entitlement to 
an increased rating for a right hip 
disability.  

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
his right hip.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
not already obtained for association with 
the claims file.  

3.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to determine the current nature and 
severity of his service-connected right 
hip disability.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings 
should be reported in detail in the 
examination report, and complete 
rationale for all opinions expressed 
should be provided.  All necessary tests 
should be conducted, to include range of 
motion studies.  The examiner should 
report active and passive ranges of 
motion and include comment as to the 
presence and degree or absence of any 
objective evidence of pain, as well as 
the presence and degree or absence of 
incoordination, weakness, or fatigue.  
The examiner should comment as to the 
presence or absence of additional 
functional impairment of the right hip on 
use or during flare-ups.  The examiner 
should comment as to the presence or 
absence of ankylosis of the right hip.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of an increased rating for a right 
hip disability, based on a review of the 
entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



